Case 3:19-cv-00969-SPM Document 21 Filed 12/08/20 Page 1 of 4 Page ID #244

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LAURENCE LOVEJOY,
 #N52404,

                        Plaintiff,
                                                      Case No. 19-cv-00969-SPM
 v.

 FRANK LAWRENCE, and
 JOHN DOE,

                        Defendants.

                              MEMORANDUM AND ORDER
MCGLYNN, District Judge:

        This matter is before the Court for case management purposes. This action was commenced

by Plaintiff Laurence Lovejoy, an inmate of the Illinois Department of Corrections who is currently

incarcerated at Western Illinois Correctional Center (“Western”), pursuant to 42 U.S.C. § 1983 for

violations of his constitutional rights that occurred while at Western and Menard Correctional

Center (“Menard”). The Court conducted a preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A, and Lovejoy is now proceeding with the following claims against Defendant John

Doe, a property officer at Menard: (1) a First Amendment claim for confiscating Lovejoy’s legal

materials on June 11, 2019, hindering his ability to participate in legal proceedings (Count 1); and

(2) a First Amendment claim for confiscating Lovejoy’s property on June 11, 2019, in retaliation

for filing grievances and lawsuits (Count 2). (See Doc. 12, p. 5). Defendant John Doe, however,

has yet to be identified and served with the Complaint, and Lovejoy still has not paid the initial

partial filing fee. Currently, pending before the Court is a Motion to Conduct Discovery filed by

Lovejoy. (Doc. 19). For the following reasons, the Motion is GRANTED in part and DENIED

in part. Lovejoy will be granted additional time to identify the John Doe Defendant, and he will

not be required to pay the initial partial filing fee at this time.

                                              Page 1 of 4
Case 3:19-cv-00969-SPM Document 21 Filed 12/08/20 Page 2 of 4 Page ID #245

                        IDENTIFICATION OF THE UNKNOWN DEFENDANT

       On June 12, 2020, the Court issued an order setting discovery guidelines and deadlines for

the identification of the unknown defendant. (Doc. 16). Lovejoy was directed to file a notice with

the Court and provide Warden Lawrence’s attorney any information he possessed which would

help identify John Doe. Warden Lawrence was directed to file a notice with the Court and provide

to Lovejoy by July 28, 2020, the identity of the John Doe or any document or information which

may assist in the identification of the John Doe. A motion to substitute a specific defendant for the

John Doe was due August 11, 2020.

       On August 11, 2020, Lovejoy filed a Motion for a Forty Day Continuance asking for

additional time to file a motion to substitute the John Doe Defendant because Western was under

quarantine due to the COVID-19 pandemic. (Doc. 17). Lovejoy was given until September 22,

2020, to file a motion to substitute. (Doc. 18). On September 17, 2020, he then filed the Motion to

Conduct Discovery for the purpose of identifying the unknown defendant. (Doc. 19). In the

Motion, Lovejoy states his attempts to obtain the identity of the John Doe have been unsuccessful.

He also claims that he is hindered from proving his claims and identifying the John Doe because

(1) the legal documents that were confiscated by John Doe on June 11, 2019, were never returned;

and (2) he is no longer housed at Menard, where the incidents alleged in the Complaint occurred.

Lovejoy argues that because of his transfer he does not have access to any of the witnesses,

documents, or Defendants, which makes it difficult to engage in pretrial discovery. He is also

unable to identify key witnesses, depose Defendants, and gather pertinent evidence. Lovejoy asks

the Court to assist him in investigating his case and to appoint counsel.

       To the extent that Lovejoy is seeking Court assistance to engage in discovery in order to

litigate and prove his claims, the request is denied. Currently, the parties should be conducting

“limited discovery for the [sole] purpose of identifying the John Doe Defendant.” (Doc. 16, p. 2).

Discovery on the merits has not yet started, and so, it is not necessary for Lovejoy to gather
                                           Page 2 of 4
Case 3:19-cv-00969-SPM Document 21 Filed 12/08/20 Page 3 of 4 Page ID #246

evidence or talk and depose witnesses at this stage.

       Lovejoy’s request for court recruited counsel is also denied. When denying his previous

motion for counsel, the Court found that Lovejoy had not provided any information regarding

attempts to recruit counsel on his own. (Doc. 12, p. 13). Because he has still not made this showing,

the request is denied. See Pruitt v. Mote, 503 F. 3d 647, 654 (7th Cir. 2007) (stating that the first

inquiry when ruling on a request for pro bono counsel is “has the indigent plaintiff made a

reasonable attempt to obtain counsel or been effectively precluded from doing so”).

       As to discovery regarding identification of the John Doe Defendant, Lovejoy states that his

attempts to obtain John Doe’s identity by filing grievances and writing officials at Menard have

been unsuccessful. He was directed by the Court, however, to engage in discovery with the attorney

for Warden Lawrence and to provide her with any identifying information he possesses. (Doc. 16,

p. 2). In turn, she would provide Lovejoy and the Court with the identity of the John Doe

Defendant. Furthermore, while the Court acknowledges that Lovejoy is no longer housed at

Menard and that the legal documents confiscated on June 11, 2019, were never returned to him,

these difficulties do not prevent him from providing descriptive information as ordered. Because

neither party filed with the Court the required notices, it is hard to assess if they have engaged in

any kind of meaningful discovery for the purpose of identifying the John Doe Defendant.

Therefore, the Court will grant one last extension.

       Lovejoy shall have until December 22, 2020, to file a Notice with the Court, and provide

to Warden Lawrence’s attorney, any information he possesses which will help identify the John

Doe Defendant, such as physical descriptions, gender, rank, partial names/nicknames, specific job

assignments, shift times, and locations and dates where Lovejoy interacted with the John Doe.

       Warden Lawrence shall have until January 5, 2021, to file a Notice with the Court, and

provide to Lovejoy, the identity of the John Doe. Or, if Warden Lawrence is unable to identify the

John Doe, Warden Lawrence shall provide to Lovejoy any document or information which may
                                           Page 3 of 4
Case 3:19-cv-00969-SPM Document 21 Filed 12/08/20 Page 4 of 4 Page ID #247

assist in the identification of the John Doe.

       Lovejoy shall have until January 19, 2021, to file a motion to substitute a specific

Defendant for the John Doe or, if the John Doe remains unidentified, to file a motion specifying

additional steps that can be taken to identify the John Doe. No further extensions will be granted,

unless for good cause shown, and failure to identify the John Doe Defendant by January 19,

2021, will result in the dismissal of the John Doe Defendant and this case for failure to

prosecute.

                                   INITIAL PARTIAL FILING FEE

       Lovejoy was given until September 22, 2020, to either pay the entire initial partial filing

fee of $2.19 or demonstrate to the Court that he has no means to pay the amount. (Doc. 18). In the

Motion to Conduct Discovery, Lovejoy has provided a copy of his trust fund account statement

indicating that he has a negative balance. Based on this information, the Court finds that Lovejoy

is unable to pay the initial partial filing fee at this time. However, he incurred the obligation to pay

a filing fee for this action when he filed his Complaint, and that obligation remains. Therefore,

payments shall be made in accordance with the order granting in forma pauperis. Specifically, the

agency having custody of Lovejoy shall forward payments from his account to the Clerk of this

Court each time the amount in the account exceeds $10 until the $350.00 filing fee is paid. (See

Doc. 7). The Clerk’s Office is DIRECTED to send a copy of this Order to the Trust Fund Officer

at Western Illinois Correctional Center.

       IT IS SO ORDERED.

       DATED: December 8, 2020

                                                        s/Stephen P. McGlynn
                                                       STEPHEN P. MCGLYNN
                                                       United States District Judge




                                            Page 4 of 4
